DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2022 has been entered.
 
Claim Status
Claims 21-40 are currently pending for examination.

Response to Arguments / Remarks
Applicant's arguments filed 7/21/2022 have been fully considered.

Applicant’s arguments with respect to claims 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
A newly introduced prior art by Mangla (Pub. No.: US 2019/0197327 A1) teaches a digital mirror system configured to mechanically change the position of the vehicle’s side view mirror according to the head movement of the driver to capture different view angles for display.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-23, 30-32 and 39-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mangla (Pub. No.: US 2019/0197327 A1).

Regarding claim 21, Mangla teaches an apparatus for use with a vehicle (Fig. 1 - Fig.5, digital mirror and display system for a vehicle), comprising: 
one or more cameras located in the vehicle and configured to detect a figure and a behavior of a user in the vehicle (Fig. 2, interior camera 124, para [0021], “Using any number and/or type(s) of methods, algorithms, etc., an example head position determiner 228  of the example driver monitoring system 118 processes images 230 captured by the interior camera 124 to determine data 232 representing iris recognition, face recognition, face detection and tracking, an occupant's head location, head orientation, eye gaze point, etc.” and Fig. 4, step 416. The camera detects the driver’s head is analogous to “a figure” and the motion / direction of the head is analogues to “a behavior”); and 
a controller in communication with the cameras (Fig. 2, and Fig. 5, processor 512), configured to: 
 	obtain the detected figure and behavior of the user; and 
 	optimize a position of and a content presentation by one or more components of the vehicle for the user, based on the detected figure and behavior of the user, wherein the one or more components are audio, visual, olfactory and/or haptic devices (Fig. 3A-3E, para [0010], “ To overcome at least these deficiencies, some example digital mirror systems disclosed herein monitor, for example, location of an occupant's head, orientation of the head, eye gaze point of the head (e.g., direction occupant's eyes are pointed), etc., and use this positional information to control the view(s) presented by a vehicle’s digital camera system. In some examples, an interior camera (i.e., within an interior portion, interior area, interior space, etc.) is used to monitor, for example, the location of the occupant's head, orientation of the head, eye gaze point of the head, etc. The view(s) can be changed digitally and/or mechanically. In some examples, the view presented by a digital mirror system is adapted to be consistent with the occupant's head and/or eye movements.”. The side mirror’s position can be changed mechanically according to the driver’s head movement to capture different views for display).  

Regarding claim 22, Mangla teaches the apparatus according to claim 21, wherein optimizing the position of the one or more components comprises: 
adjusting the position of the one or more components so as to facilitate the driver to operate the vehicle (para [0009], “For example, with an optical mirror, the occupant of the vehicle can change what they are seeing by moving their head and/or eyes. However, with known digital mirror systems, the view is fixed because the mounting of the exterior camera is fixed and, does not adapt with an occupant's movement. This prevents known digital mirror systems from providing the natural look and feel provided by optical mirrors.” and para [0010], “To overcome at least these deficiencies, some example digital mirror systems disclosed herein monitor, for example, location of an occupant's head, orientation of the head, eye gaze point of the head (e.g., direction occupant's eyes are pointed), etc., and use this positional information to control the view(s) presented by a vehicle’s digital camera system.”. The change of the side mirror’s position can provide better views for the driver).  

Regarding claim 23, Mangla teaches the apparatus according to claim 21, wherein optimizing the content presentation by the one or more components comprises: 
controlling which of the one or more components the content is presented by (para [0010], “In some examples, there are more than one digital mirror in a vehicle, and the camera(s) associated with the digital mirror(s) being looked at are adapted. In some such examples, the view changes only for the digital mirror the occupant is gazing at.”).  

Regarding claim 30, recites a method used by the apparatus of claim 21. Therefore, it is rejected for the same reasons.

Regarding claim 31, recites a method used by the apparatus of claim 22. Therefore, it is rejected for the same reasons.

Regarding claim 32, recites a method used by the apparatus of claim 23. Therefore, it is rejected for the same reasons.

Regarding claim 39, Mangla teaches an apparatus for use with a vehicle, comprising: 
one or more processors (Fig, 5, processor 510); and 
one or more memories configured to store a series of computer executable instructions, wherein the series of computer executable instructions (Fig. 5, memories 532, 513, 516, 528), when executed by the one or more processors, cause the one or more processors to perform the method of claim 30 (See claim 30 above).  

Regarding claim 40, a non-transitory computer readable medium having instructions stored thereon that, when executed by one or more processors (Fig. 5, processor 510, and memories 532, 513, 516, 528), causing the one or more processors to perform the method of claim 30 (See claim 30 above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 29 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Mangla (Pub. No.: US 2019/0197327 A1) in view of Lovitt (Pub. No.: US 2014/0028542 A1).

Regarding claim 29, Mangla teaches the apparatus according to claim 21, but fails to teach wherein the cameras are further used to determine the identity of the user, and the controller is configured to optimize the one or more components of the vehicle for the user, based on the detected figure and/or behavior of the user associated with the identity of the user.
However, in the same field of vehicle, Lovitt teaches wherein the cameras are further used to determine the identity of the user (Fig. 4, step 402, para [0044], “In step 402, a user state is identified. The user state may be, for example, a location, a position relative to the device, an identity, a physical or physiological condition of the user, or an assigned user task or responsibility. One or more sensors may be used to identify the user state. The sensors may be, for example, cameras,”), and the controller is configured to optimize the one or more components of the vehicle for the user, based on the detected figure and/or behavior of the user associated with the identity of the user (Fig. 4, steps 403-405 and paras [0045]-[0047] and [0005], “Embodiments use a depth camera or regular camera to identify the users and to monitor state of the user who is trying to interact with the device. For example, the system may use skeletal tracking to determine the location and state of the user. Body position monitoring, eye tracking, and gaze detection may also be used to determine who is interacting with a device and their present state. Using this information, the system dynamically adjusts the user interface, speech grammars, screen flow, input options, and the like to tailor interaction with the device to the user.”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mangla’s vehicle to optimize the views presented on the display based on the identified user’s body position or gaze direction to improve user experience and to reduce distractions.

Regarding claim 38, recites a method used by the apparatus of claim 29. Therefore, it is rejected for the same reasons.

Allowable Subject Matter
Claims 24-28 and 33-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711. The examiner can normally be reached Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHEN Y WU/Primary Examiner, Art Unit 2685